Citation Nr: 1715507	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO. 16-49 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The December 2015 rating decision denied service connection for bilateral hearing loss and posttraumatic stress disorder (PTSD). In the Veteran's September 2016 substantive appeal, he limited his appeal to the issue of entitlement of service connection for bilateral hearing loss. Therefore, the Board considers the Veteran's claim for service connection for PTSD withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)


REMAND

The RO denied the Veteran service connection for bilateral hearing loss, citing lack of a current disability. Specifically, the RO stated that, although the Veteran had provided medical evidence of a current diagnosis of sensorineural hearing loss, that diagnosis was not accompanied by an audiogram and was thereby insufficient. The conduct of a VA examination is required and the case is REMANDED for the following actions:


1.  Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss disability. The entire claims file must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A rationale must be given for all opinions and conclusions rendered.

Specifically, the results of the audiological examination must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; must provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. The VA examiner, in addition to dictating objective test results, must fully describe the functional effects caused by the Veteran's bilateral hearing loss. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination must be directly addressed and discussed in the examination report.

Based upon a review of the relevant evidence, the physical examination, and sound medical principles, the VA examiner must provide an opinion as to whether the Veteran has bilateral hearing loss and whether it is due to his active service. 

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


